Fourth Court of Appeals
                               San Antonio, Texas
                                     January 8, 2019

                                  No. 04-17-00007-CV

                          13 HEIN, L.L.C. and Robert P. Hein,
                                     Appellants

                                            v.

 Analicia PENA DE BECERRA, Federico Javier Pena Llanos, Lilia Leticia Pena de Borrego,
         Hilde Pena de Trad, Elsa Pena Cass, Zimmerman Limited Partnership No. 1,
                                         Appellees

                From the 406th Judicial District Court, Webb County, Texas
                          Trial Court No. 2014-CVF-001164-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
      The appellants agreed motion to substitute counsel is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court